Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In reply to the Non-Final Office action mailed on 9/4/2020, the applicant has filed a response on 2/19/2021 amending claims 1-2, 8 and 16. Claims 6, 9, 13 and 17 have been cancelled. Claims 21-24 have been added. Claims 1-5, 7-8, 10-12, 14-16 and 18-24 are pending in this application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 10, 14-16, 18-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sze et al. (US 2012/0162077), in view of Haque (US 2007/0160286), and further in view of Hoshino et al. (US 2011/0142353).

Regarding claim 1, Sze discloses a computer-implemented method (para[0003]; see Fig. 7), comprising:
identifying an object in a first image (see Abstract; para[0003]; para[0016]; para[0022]; para[0043]; para[0061]-para[0064]; para[0067]; para[0073]-para[0075]; para[0084]; para[0097]-);
determining a segmentation threshold based on the object (see Abstract; para[0003]; para[0016]; para[0022]; para[0043]; para[0061]-para[0064]; para[0067]; para[0073]-para[0075]; para[0084]; para[0097]-para[0099]; “determining coordinates of the at least one object breaking the plane of light in the working area from the at least one spike of average intensity values in the span of contiguous columns and the at least one spike of average intensity values in the span of contiguous rows”; it is clear that when “measuring a column or row width of each spike that is above a certain threshold of intensity values“, a segmentation threshold has been determined to isolate the regions which have intensities “above a certain threshold” as shown in Figs. 2A-2C; see Fig. 7); 
determining a first position of the object in the first image, the object including a light intensity value meeting or exceeding the segmentation threshold (see Abstract; para[0003]; para[0016]; para[0022]; para[0043]; para[0061]-para[0064]; para[0067]; para[0073]-para[0075]; para[0084]; para[0097]-para[0099]; see “image[s] of a first finger 106” in Figs. 2A and 2C; “determining coordinates of the at least one object breaking the plane of light in the working area from the at least one spike of average intensity values in the span of contiguous columns and the at least one spike of average intensity values in the span of contiguous rows”; it is clear that by );
identifying the object in a second image based, at least in part, on the segmentation threshold (para[0040]-para[0041]; para[0043]-para[0044]; para [0046]; para[0084]; para[0096]-para[0097]; para[0099]; see second image 102 in Fig. 3A; “after image segmentation, the candidate object(s), e.g., finger(s) or finger tip(s), are identified, which may then be further screened based on their size“; “The motion and gesture inference module 412… determines if any multi-touch mouse events occurred based on consecutive images, i.e., the present and past data”; see identified “image[s] of a first finger 106” in Figs. 3A and 3C);
correlating one or more potential objects in the second image with the object, based at least in part upon the first position (para[0074]; para[0076]; para[0082]; para[0087]; para[0107]; “The embedded processor 218 utilizes the CPU 220 to perform operations stored in the memory 222, such as… image correlation“; i.e. in Fig. 2A (first image 100) “the crescent shape of the first finger 106 is shown extending across three pixels 120, 122, 124”, and “in the second image 102, the first finger 106 spans four pixels 144, 146, 148, 150”; that is, it is clear that the distance in terms of the pixels on which ); and
providing a second position of the object as determined using the correlated one or more potential objects in the second image (para[0043]; para[0061]; para[0074]; para[0076]; para[0082]; para[0087]; para[0123]; see Fig. 3A where the position of 106 is updated).
However, Sze does not appear to expressly disclose the segmentation threshold being adjusted for the light intensity value of the object in the first image until the light intensity value of the object in the first image meets or exceeds the segmentation threshold; the correlating of the one or more potential objects in the second image with the object, based at least in part upon a determination that the one or more potential objects in the second image matches the object within a threshold amount of tolerance.
	Haque discloses a segmentation threshold being adjusted for a light intensity value of an object in a first image until the light intensity value of the object in the first image meets or exceeds the segmentation threshold (see Fig. 1; Abstract; para[0005]-para[0007]; para[0014]-para[0015]; para[0017]-para[0021]; “Embodiments of the present invention enable the incorporation of image pixel intensity changes due to movement of ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Sze’s invention, with the teachings in Haque’s invention, for the advantage of more accurate segmentation of an object of interest from background images in an image frame since changes in pixel intensity due to movement of an object of interest is included in the calculation of an image para[0014]).
However, the combination of Sze and Haque does not appear to expressly disclose the correlating of the one or more potential objects in the second image with the object, based at least in part upon a determination that the one or more potential objects in the second image matches the object within a threshold amount of tolerance.
Hoshino discloses correlating one or more potential objects in a second image with an object, based at least in part upon a determination that the one or more potential objects in the second image matches the object within a threshold amount of tolerance (para[0079]; para[0143]; see Fig. 1; “the threshold value determining means 19 determines threshold values for determining whether or not the difference between the image shape ratio in the data set (second shape data) and the image shape ratio of the hand image acquired by the human hand posture estimating device 20 (first shape data) lies within a predetermined range”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Sze’s and Haque’s combination, with the teachings in Hoshino's invention to have the correlating of the one or more potential objects in the second image with the object, based at least in part upon a determination that the one or more potential objects in the second image matches the object within a threshold amount of tolerance, for the advantage of estimating most similar images quickly and with high precision, during e.g. human hand posture estimation (see Abstract; para[0017]).

Regarding claim 2, Sze, Haque and Hoshino disclose all the claim limitations as applied above (see claim 1). In addition, Sze discloses identifying the object further includes:
analyzing the first image to determine at least one intensity level (see Abstract; para[0003]; para[0016]; para[0022]; para[0043]; para[0061]-para[0064]; para[0067]; para[0073]-para[0075]; para[0084]; para[0097]-para[0099]; “determining coordinates of the at least one object breaking the plane of light in the working area from the at least one spike of average intensity values in the span of contiguous columns and the at least one spike of average intensity values in the span of contiguous rows”; “measuring a column or row width of each spike that is above a certain threshold of intensity values“); and
identifying pixels associated with respective light intensity values that meet or exceed the at least one intensity level, wherein the object is represented by the pixels (see Abstract; para[0003]; para[0016]; para[0022]; para[0043]; para[0061]-para[0064]; para[0067]; para[0073]-para[0075]; para[0084]; para[0097]-para[0099]; e.g. in first image 100 in Fig. 2A, “the crescent shape of the first finger 106 is shown extending across three pixels 120, 122, 124”, which are pixels associated with light intensity values that meet or exceed “certain threshold of intensity values”, and “in the second image 102, the first finger 106 spans four pixels 144, 146, 148, 150”, which are pixels ).

Regarding claim 3, Sze, Haque and Hoshino disclose all the claim limitations as applied above (see claim 1). In addition, Sze discloses determining the segmentation threshold further includes:
determining a type of object detection and tracking (para[0016]; para[0022]; para[0062]-para[0064]; para[0067]; para[0073]-para[0076]; para[0084]; para[0097]-para[0099]; e.g. shape or intensity value); and
selecting an initial segmentation threshold based on the type of object detection and tracking (see Abstract; para[0003]; para[0016]; para[0022]; para[0043]; para[0061]-para[0064]; para[0067]; para[0073]-para[0075]; para[0084]; para[0097]-para[0099]; “determining coordinates of the at least one object breaking the plane of light in the working area from the at least one spike of average intensity values in the span of contiguous columns and the at least one spike of average intensity values in the span of contiguous rows”; it is clear that by “measuring a column or row width of each spike that is above a certain threshold of intensity values“, a segmentation threshold is being selected to isolate the regions based on intensity values “above a certain threshold” as shown in Figs. 2A-2C; see Fig. 7).

Regarding claim 4, Sze, Haque and Hoshino disclose all the claim limitations as applied above (see claim 3). In addition, Haque discloses updating an initial segmentation threshold based at least in part on identifying an object (see Fig. 1; Abstract; para[0002]; para[0005]-para[0007]; para[0014]-para[0015]; para[0017]-para[0021]; based on the broadest reasonable interpretation of the claimed limitations, since the method of “Thresholding” labels individual pixels as object pixels or background pixels based on the pixel intensity in relation to a set threshold, and since when using changes in average pixel intensity as an object moves, the primary source for the changes being the movement of the object, it is clear that the updating of the initial segmentation threshold as disclosed here, is based on identification/labeling of such object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have updating the initial segmentation threshold based at least in part on identifying the object, as also taught by Haque, for the advantage of accurate segmentation of the object of interest from background images, and as a result, enabling many devices, such as image tracking devices, to operate more effectively in relation to the object being tracked (para[0014]).

Regarding claim 5, Sze, Haque and Hoshino disclose all the claim limitations as applied above (see claim 1). In addition, Sze discloses determining the segmentation threshold further includes:
para[0016]; para[0022]; para[0043]; para[0061]-para[0064]; para[0067]; para[0073]-para[0075]; para[0084]; para[0097]-para[0099]; “determining coordinates of the at least one object breaking the plane of light in the working area from the at least one spike of average intensity values in the span of contiguous columns and the at least one spike of average intensity values in the span of contiguous rows” and “measuring a column or row width of each spike that is above a certain threshold of intensity values“; see Figs. 2A-2C; see Fig. 7);
determining a highest intensity level from the plurality of intensity levels (para[0016]; para[0022]; para[0043]; para[0061]-para[0064]; para[0067]; para[0073]-para[0075]; para[0084]; para[0097]-para[0099]; see spikes with the highest intensity value are determined as shown in Figs. 2A-2C; see Fig. 7); and
setting an initial segmentation threshold to a predetermined percentage of the highest intensity level (para[0016]; para[0022]; para[0043]; para[0061]-para[0064]; para[0067]; para[0073]-para[0075]; para[0084]; para[0097]-para[0099]; it is clear that since a certain segmentation threshold is set to isolate the regions which have intensities “above a certain threshold”, this segmentation threshold is set to a certain percentage of the spikes with the highest intensity value, by being associated the spikes with the highest intensity value, as shown in Figs. 2A-2C, based on the ).

Regarding claim 7, Sze, Haque and Hoshino disclose all the claim limitations as applied above (see claim 1). In addition, Sze discloses tracking a motion of the object using a difference between the first position and the second position, the motion capable of corresponding to a determined input to a computing device (para[0082]; para[0096]-para[0099]; see 412 to 414 in Fig. 7).

Regarding claim 8, Sze discloses a computing device (see element 9 in Figs. 1A and 1B, and element 200 in Figs. 5A and 5B), comprising: 
at least one processor (see processor 218 in Fig. 5A, and processor 211 in Fig. 5B; see Abstract; see para[0043]);
a camera (see element 16 in Figs. 1A and 1B; see Abstract; para[0039]-para[0041]; para[0044]; para[0063]; para[0084]); and
memory including instructions (see element 222 in Figs. 5A and 5B; para[0043]; para[0087]; para[0095]) that, when executed by the at least one processor, cause the computing device to perform the method as claimed in claim 1. Therefore, the rest of the claim is rejected for the same reasons provided for claim 1 above, as disclosed by the combination of Sze, Haque and Hoshino.

claim 10, Sze, Haque and Hoshino disclose all the claim limitations as applied above (see claim 8). In addition, Sze discloses the instructions when executed further cause the computing device to:
determine at least one additional tracking parameter for the object and the potential object, the at least one additional tracking parameter including at least one of a size, a shape, a velocity of motion, or a direction of motion (para[0084]; para[0097]; see Fig. 7; “After image segmentation, the candidate object(s), e.g., finger(s) or finger tip(s), are identified, which may then be further screened based on their size”),
wherein correlating the potential object with the object is further based at least in part upon matching the at least one additional tracking parameter (para[0084]; para[0097]; see Fig. 7; “the detected location (or size) is then transformed into real world coordinates by the coordinate transformation module 408…”; “The motion and gesture inference module 412 then determines if any multi-touch mouse events occurred based on consecutive images, i.e., the present and past data”).

Regarding claim 14, Sze, Haque and Hoshino disclose all the claim limitations as applied above (see claim 8). In addition, Hoshino discloses determining additional data including at least one of a direction, a speed, or a velocity of motion of the object between a first position and a second position (see Abstract; para[0025]; para[0079]; para[0123]-para[0124]; para[0143]; para[0161]; see Figs. 7A-8C and 35; “when the hand image acquiring section includes a tilt ); and use the additional data to correlate the object to a potential object in an additional image captured by the camera of the computing device (see Abstract; para[0001]; para[0016]-para[0017]; para[0025]; para[0077]; para[0079]; para[0084]; para[0099]; para[0123]-para[0124]; para[0143]; para[0161]; para[0197]; “a USB (Universal Serial Bus) camera is used as the forearm rotational angle measuring means 31”; the “image correcting section… rotates the first hand image based on the tilt of the forearm portion calculated by the tilt calculating section in such a way that the direction of extension of the forearm portion faces a predetermined direction” and thus, “it is possible to estimate a human hand posture and the tilt of the forearm portion” to determine “whether or not the difference between the image shape ratio in the data set (second shape data) and the image shape ratio of the hand image acquired by the human hand posture estimating device 20 (first shape data) lies within a predetermined range”, “when the human hand posture significantly changes between sequential hand images”).
para[0016]-para[0017]).

Regarding claim 15, Sze, Haque and Hoshino disclose all the claim limitations as applied above (see claim 8). In addition, Sze discloses the first image and the second image correspond to infrared light detected by the camera (see element 16 in Figs. 1A and 1B detects light in the infra-red (IR) spectrum; see Abstract; para[0039]-para[0041]; para[0044]; para[0063]; para[0084]).

Regarding claims 16 and 18-20, these claims are analogous to claims 1 (and 8), 7, 10 and 14, respectively, except they are non-transitory computer-readable storage medium claims (see element 222 in Figs. 5A and 5B; para[0043]; para[0087]; para[0095] of Sze), and therefore, they are rejected for the same reasons as claims 1(and 8), 7, 10 and 14 above, respectively.

claim 21, Sze, Haque and Hoshino disclose all the claim limitations as applied above (see claim 1). In addition, Sze discloses identifying the object further includes: obtaining distance information about the object (para[0074]; para[0076]; para[0082]; para[0087]; para[0107]; i.e. in Fig. 2A (first image 100) “the crescent shape of the first finger 106 is shown extending across three pixels 120, 122, 124”, and “in the second image 102, the first finger 106 spans four pixels 144, 146, 148, 150”; that is, the distance in terms of the pixels on which the image extends for the positions of 106 is obtained, based on the broadest reasonable interpretation of the claimed limitations); and comparing the distance information about the object to additional distance information associated with other objects in the second image to distinguish between the object and the other objects (para[0074]; para[0076]; para[0082]; para[0087]; para[0107]; it is clear that the distance in terms of the pixels on which the image extends for the positions of 106 as the object moves is determined and compared with previous images, thus correlating or not e.g. the objects 106 in Figs. 2A and 3A based at least in part on their positions/distance over the pixels; “the first and second images 100, 102 may be compared to detect any differences in location of the first and second fingers 106, 108”).

claim 22, Sze, Haque and Hoshino disclose all the claim limitations as applied above (see claim 8). In addition, it is analogous to claim 21, and therefore, it is rejected for the same reasons as 21 above.

Regarding claim 24, Sze, Haque and Hoshino disclose all the claim limitations as applied above (see claim 16). In addition, it is analogous to claim 21 (and 22), and therefore, it is rejected for the same reasons as 21 (and 22) above.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sze et al. (US 2012/0162077), in view of Haque (US 2007/0160286) and Hoshino et al. (US 2011/0142353), as applied to claim 8 above, and further in view of Apostolopoulos (US 2012/0105573).

Regarding claim 11, Sze, Haque and Hoshino disclose all the claim limitations as applied above (see claim 8). In addition, Sze discloses at least one motion sensor (para[0042]; para[0051]). However, Sze, Haque and Hoshino do not appear to expressly disclose the instructions when executed further enabling the computing device to account for any change in determined position of at least one of the object or the potential object attributable to motion of the computing device.
Apostolopoulos discloses enabling a computing device to account for any change in determined position of at least one of an object or a potential object attributable to motion of the computing device (see at least Figs. 1A, 1B and 2A; para[0042]).
para[0001]; para[0042]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sze et al. (US 2012/0162077), in view of Haque (US 2007/0160286) and Hoshino et al. (US 2011/0142353), as applied to claim 8 above, and further in view of Yoon et al. (US 2010/0329511).

Regarding claim 12, Sze, Haque and Hoshino disclose all the claim limitations as applied above (see claim 8). However, Sze, Haque and Hoshino do not appear to expressly disclose the instructions when executed further cause the computing device to: eliminate from consideration one or more of regions of the first image, having less than a minimum object size or a shape outside an allowable range of shapes, before determining the first position of the object.
Yoon discloses eliminating from consideration one or more of regions of a first image, having less than a minimum object size or a shape outside an allowable range of shapes, before determining a first position of an object (see Abstract; para[0031]; ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Sze’s, Haque’s and Hoshino’s combination with the teachings in Yoon’s invention to have the instructions when executed further cause the computing device to: eliminate from consideration one or more of regions of the first image, having less than a minimum object size or a shape outside an allowable range of shapes, before determining the first position of the object, for the advantage of, e.g., more effectively detecting user's both hands or hand shapes from images input through cameras, by eliminating background and noise from the images (para[0011]; para[0030]).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sze et al. (US 2012/0162077), in view of Haque (US 2007/0160286) and Hoshino et al. (US 2011/0142353), as applied to claim 8 above, and further in view of Stephan et al. (US 2009/0060273).

claim 23, Sze, Haque and Hoshino disclose all the claim limitations as applied above (see claim 8). However, Sze, Haque and Hoshino do not appear to expressly disclose the instructions when executed further cause the computing device to: determine a relative position in three dimensions of one or more features associated with the object with respect to the computing device; and utilize the relative position to identify the object in the second image.
Stephan discloses determining a relative position in three dimensions of one or more features associated with an object with respect to a computing device (para[0028]; para[0030]; para[0077]; para[0084]; see Fig. 1; “The 3D camera 136 captures additional (3D) image data”; “This additional image data represents a three-dimensional image including depth information”; “The object identification device 140 receives the additional image data representing the three-dimensional image from the 3D camera 136 and determines the lateral positions of objects within the field of view of the 3D camera 136 and their respective distances based on the depth information”; “The object identification device 140 may identify the lateral positions of all objects of interest in the additional image data, i.e., the coordinates of regions in which the objects are located, and may determine a distance of the respective objects relative to the 3D camera 136”); and utilizing the relative position to identify the object in a second image (para[0030]; para[0043]; para[0077]; para[0084]; “For example, if only vehicles are to be identified in the image data, then only regions of pixels in the additional image data that have ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in the combination of Sze, Haque and Hoshino, with the teachings in Stephan’s invention, to have determining a relative position in three dimensions of one or more features associated with the object with respect to the computing device; and utilizing the relative position to identify the object in the second image, for the advantage of improving the reliability of object classification by an improved system for evaluating an image, which provides results that are less prone to errors caused by a variation in distance of an object relative to a camera that captures the image to be evaluated (para[0005]; para[0007]).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

At least claims 1 and 16  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 (and inherited limitations of claim 6), and 20 (and inherited limitations of claim 15), respectively, of U.S. Patent No. 9,772,679, in view of Hoshino et al. (US 2011/0142353), as shown below (difference emphasized).

Instant application 15678761
U.S. Patent No. 9,772,679
1.    (Currently Amended) A computer-implemented method, comprising: 
identifying an object in a first image;
determining a segmentation threshold based on the object;
determining a first position of the object in the first image, the object including a light intensity value meeting or exceeding the segmentation threshold, the segmentation threshold being adjusted for the light intensity value of the object in the first image until the light intensity value of the object in the first image meets or exceeds the segmentation threshold;



identifying the object in a second image based, at least in part, on the segmentation threshold;





correlating one or more potential objects in the second image with the object, based at least in part upon the first position and a determination that the one or more potential objects in the second image matches the object within a threshold amount of tolerance; and

providing a second position of the object as determined using the correlated one or more potential objects in the second image.


acquiring first image data captured using at least one camera of a computing device;
determining a first position of an object represented in the first image data, the object having a property meeting or exceeding a segmentation threshold, the segmentation threshold being adjusted until the property of the object meets or exceeds the segmentation threshold;

storing a first indicator of a shape corresponding to the object;
determining a value for at least one tracking parameter for the object from the first image data;
acquiring second image data using the at least one camera of the computing device;
identifying a plurality of potential objects of interest represented in the second image data;
determining a potential indicator of a shape for each of the plurality of potential objects of interest;
determining a shape ranking of each of the plurality of potential objects of interest, the shape ranking corresponding to an amount of difference between 
correlating each of the plurality of potential objects of interest with the object based at least in part upon the first position, the shape ranking, and the value for the at least one tracking parameter, the plurality of potential objects of interest being correlated with the object in an order from a highest confidence correlation to a lowest confidence correlation; and
providing a second position of the object as determined using one or more of the plurality of correlated potential objects of interest in the second image data.
8. The computer-implemented method of claim 6, wherein the property is at least one of an intensity value, a color value, or a pixel value for a set of pixels corresponding to the object.


identify an object in a first image; 
determine a segmentation threshold based on the object; 
determine a first position of the object in the first image, the object including a light intensity value meeting or exceeding the segmentation threshold, the segmentation threshold being adjusted for the light intensity value of the object in the first image until the light intensity value of the object in the first image meets or exceeds the segmentation threshold;



identify the object in a second image based, at least in part, on the segmentation threshold;







correlate one or more potential objects in the second image with the object, based at least in part upon the first position and a determination that the one or more potential objects in the second image matches the object within a threshold amount of tolerance; and
provide a second position of the object as determined using the correlated one or more potential objects in the second image.



apply a segmentation threshold to first image data captured using at least one camera of the computing device;

determine a first position and at least one tracking parameter for an object represented in the first image data, the object corresponding to a first region of the first image data having a property at least exceeding the segmentation threshold, the segmentation threshold being adjusted until the property of the first region at least exceeds the segmentation threshold;
determine a first indicator of a shape corresponding to the object;
apply the segmentation threshold to second image data captured using the at least one camera of the computing device;

determine a potential indicator of a shape for each of the one or more potential objects of interest;
determine a shape ranking of each of the plurality of potential objects of interest, the shape ranking corresponding to an amount of difference between the first indicator of a shape and each of the potential indicators of a shape;
correlate each of the plurality of potential objects of interest with the object based at least in part upon the first position, the shape ranking, and the value for the at least one tracking parameter, the plurality of potential objects of interest being correlated with the object in an order from a highest confidence correlation to a lowest confidence correlation, and
wherein a second position of the object being determined using one or more of the plurality of correlated potential objects of interest in the second image data.
20. The non-transitory computer-readable storage medium of claim 15, wherein the first image data and the second image data correspond to infrared light detected by the at least one camera, and wherein the property is an intensity value for the detected infrared radiation at each of a set of pixels of the first image data and the second image data.



However, patented claims 6 and 15 do not appear to expressly disclose correlating one or more potential objects in a second image with an object, based at least in part upon a determination that the one or more potential objects in the second image matches the object within a threshold amount of tolerance as claimed in claims 1 and 16. 
Hoshino discloses correlating one or more potential objects in a second image with an object, based at least in part upon a determination that the one or more potential para[0079]; para[0143]; see Fig. 1; “the threshold value determining means 19 determines threshold values for determining whether or not the difference between the image shape ratio in the data set (second shape data) and the image shape ratio of the hand image acquired by the human hand posture estimating device 20 (first shape data) lies within a predetermined range”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have correlating one or more potential objects in a second image with an object, based at least in part upon a determination that the one or more potential objects in the second image matches the object within a threshold amount of tolerance, as taught by Hoshino, for the advantage of estimating most similar images quickly and with high precision, during e.g. human hand posture estimation (see Abstract; para[0017]).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 8 and 16 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
			/AMARE MENGISTU/                                Supervisory Patent Examiner, Art Unit 2623